DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Thallab et al (2010/0233019 A1).
Regarding to claim 1, Al-Thallab et al teach a system to provide filtered air to an enclosure (20 in Figs. 1 & 2) comprising: a collapsible canopy hood (see 28 in Figs. 1 & 2, paragraph 0025) attachable to a support structure (21, paragraph 0026); and a filter unit (24, paragraph 0027) mounted to the support structure (21) and having an output (38 in Fig. 2B, paragraph 0029) coupled to the collapsible canopy hood (28), the filter unit (24) including an air filtration component (33, 34 & 35, paragraph 0029) to filter air (see air flow arrow in Figs. 1 & 2) that is then output to the collapsible canopy hood (28).  The recitation “for a passenger of a vehicle” or “a vehicle” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  In addition, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding to claim 3, Al-Thallab et al teach the collapsible canopy hood (28) providing a substantially sealed environment for the user to receive filtered air (see Fig. 2).
Regarding to claim 4, Al-Thallab et al teach the collapsible canopy hood (28) including segmented portions coupled to frame elements that enable the segmented portions to fold together (see 28 in Figs. 2 & 1).
Regarding to claims 5 and 6, Al-Thallab et al teach the frame element (21) coupled to a hinge (unlabeled) and is rotatable about the hinge to fold the segmented portions together (see 28 in Figs 2 & 1).
Regarding to claims 11 and 12, Al-Thallab et al teach the air filtration component including a filter element (33) being a coarse filter which can remove particulates greater than 10 microns but smaller than 100 microns, a filter element (34) being a high-efficiency particulate air (HEPA) filter which can remove particulates less than 10 microns, and a filter element (35) being an ultra-low particulate air (ULPA) filter which can remove particulates less than 5 microns (paragraph 0029).
Regarding to claims 13 and 14, Al-Thallab et al teach the air filtration component including an ultraviolet light source (paragraph 0010), inherently including a serpentine airflow pathway internal to the filter unit, and air within the serpentine airflow pathway being exposed to ultraviolet light from the ultraviolet light source to kill any live allergens remaining in the filtered air (paragraph 0010).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Thallab et al (2010/0233019 A1), as applied supra, in view of Liue et al (6,039,776).
Regarding to claim 2, Al-Thallab et al disclose a system to provide filtered air to an enclosure (20 in Figs. 1 & 2) comprising: a collapsible canopy hood (see 28 in Figs. 1 & 2, paragraph 0025) attachable to a support structure (21, paragraph 0026); and a filter unit (24, paragraph 0027) mounted to the support structure (21) and having an output (38 in Fig. 2B, paragraph 0029) coupled to the collapsible canopy hood (28), the filter unit (24) including an air filtration component (33, 34 & 35, paragraph 0029) to filter air (see air flow arrow in Figs. 1 & 2) that is then output to the collapsible canopy hood (28).  The recitation “for a passenger of a vehicle” or “a vehicle” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  In addition, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Claim 2 differs from the disclosure of Al-Thallab et al in that the support structure is a seatback of a seat.  Liue et al disclose a chair body (12 in Fig. 1), a collapsible canopy hood (20), a filtering box (40 in Fig. 3), a sucking device (31) and a control circuit (14, 22 in Figs. 3 & 4) (see col. 2, lines 22-40).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the support structure of Al-Thallab et al to be a seatback of a seat as taught by Liue et al so that the system could effectively provide adequate filtered air to protect the user/passenger from polluted environment.
Regarding to claim 7, Liue et al show in Figure 2 that the frame element (23 in Fig. 2) is contoured to fit over at least a portion of shoulder or chest of the user (see 20 in Fig. 2).
Regarding to claims 8-10 and 15-20 calling for the filter unit mounted to the support structure of the vehicle, air from an environmental control system (ECS) of the vehicle, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to mount the filter unit to the support structure of any device such as a motor vehicle, an automobile, a truck, a motorcycle, an aircraft, etc. having an environmental control system (ECS) since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. the filter unit mounted to the support structure of the vehicle, air from an environmental control system (ECS) of the vehicle) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 06, 2022